Supplemental Amendment
The supplemental amendment received 2/2/2022, which contains claim amendments and a terminal disclaimer that places the present application in condition for allowance, is entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Benjamin Berkowitz on 2/3/2022.
The application has been amended as follows: 
In Claim 23, replace the phrase “according to claim 20” with “according to claim 1”.
Reasons for Allowance
Claims 1-8, 12, 13, 17, 18, and 21-33 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance:
The present claims are allowable over the closest prior art, namely Abe (WO 2017/034039 A1) and Marugan (US 2005/0085580 A1).
The limitations that are the basis for the allowance appear in claims 1 and 2, namely the requirement for a particular domain profile with a defined (d)/(d’) ratio and domain sectional area and polycarbonate-polyorganosiloxane copolymer (PC-POS) with a POS content of 25-70 wt% and a POS chain length of 55-120. 
The rejections pertaining to Abe (international filing date 8/26/2016; publication date 3/2/2017) are withdrawn in view of the submitted translation of foreign priority document JP2017-038837 (filed 3/1/2017) on 6/4/2021 and Applicant’s statement of common ownership on 10/11/2021. Accordingly, Abe is not available as prior art under 35 USC 102(a)(1) or 35 USC 102(a)(2).
Marugan describes examples using a PC-POS copolymer with a POS content of 20 wt% and chain length of 50. Although Marugan describes broad ranges associated with POS content and chain length that encompass the particular values claimed, the reference’s disclosed ranges are broad to the extent that they encompass a very large number of possible distinct compositions, thus affording a situation analogous to obviousness of a species when the prior art broadly discloses a genus. See MPEP 2144.05(I). In the present case, the Marugan reference is not seen to provide sufficient motivation to arrive at the particular PC/PC-POS composition claimed, which requires particular POS contents/chain lengths and domain structure (d/d-1 ratio and average sectional area). 
A further prior art search failed to identify prior art that anticipates or obviates the subject matter claimed.
The double patenting rejection of record is withdrawn in view of the filed terminal disclaimer. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274. The examiner can normally be reached Monday - Friday, 8AM - 5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN E RIETH/Primary Examiner, Art Unit 1764